The plaintiff (Boat Mondego) here is seeking indemnification from Fulham Brothers, Inc. (Fulham), and Gorton’s of Gloucester, Inc. (Gorton), and the city of New Bedford (city). All but the city were codefendants with the plaintiff in an earlier action of tort in which a money judgment adverse to Boat Mondego was entered (and satisfied); Fulham and Gorton, however, were granted directed verdicts. Fulham and Gorton are contending here that the "plaintiffs appeal on the tort counts was not properly taken” for failure to comply with Mass.R.Civ.P. 46, 365 Mass. 811 (1974), and Mass.R.A.P. 3(a), 365 Mass. 845 (1974). However, it appears from the record that the plaintiff has failed to comply with Mass.R.A.P. 4, 365 Mass. 846 (1974), with regard to its appeal from the final judgments entered on September 20,1976; thus, as the notice of appeal was not filed within the thirty-day period allowed by Mass.R.A.P. 4, the appeal from the final judgment as well as that from the earlier interlocutory orders must be dismissed. See Labor Relations Commn. v. Townsend, 2 Mass. App. Ct. 904 (1974). See also Albano v. Bonanza Intl. Dev. Co., 5 Mass. App. Ct. 692, 694 (1977).
So ordered.